Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered October 7, 1997, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him, as a second violent felony offender, to a term of 6 years, unanimously reversed, on the law, the plea vacated, and the matter remanded for further proceedings.
*17As the People concede, defendant’s motion to withdraw his guilty plea on the ground that his allocution fails to establish the validity of the plea should have been granted. However, we reject defendant’s claim that a retrial is barred by double jeopardy in that his mid-trial plea, giving up the right to have his trial completed, was allegedly coerced by comments made by the court. The court’s comments were made in the context of a bail determination a day before defendant’s plea and reflected the court’s assessment of the evidence presented thus far. This case bears no resemblance to the coercive circumstances presented in Matter of Randall v Rothwax (78 NY2d 494, cert denied sub nom. Morgenthau v Randall, 503 US 972). Concur— Rosenberger, J. P., Nardelli, Andrias, Saxe and Buckley, JJ.